Title: To Alexander Hamilton from James Read, 15 December 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Camp at Avery’sborough, North Carolina December 15th. 1799
          
          Agreeably to your permission I have changed the Rendezvous of the sixth Regiment from Raleigh to this place and am busily engaged in preparing Huts for the Troops which I expect will be nearly compleated by the 25th instt. We are to have Ground, Poles for the Huts and some firewood without any expence to the United States
          The extream ill health of Major Moore who was attacked with a vomiting of Blood near Wilmington which had nearly put an end to his existance has occasioned delays in the Recruiting Returns from the officers of the District No. 1; the Major I understand is now recovering and I expect him in Camp in a few Days; this has put it out of my power to transmit the Returns at the periods required; I shall however transmit as accurate Returns as will be in my power as soon as they can be made out.
          Herewith I transmit a Return of the Troops present; I expect about forty Recruits more in a few Days. I understand that Captain Taylor has not commenced recruiting being appointed Inspector of the Port of Beacon Island; perhaps it is intended that his Lieutenants should recruit for him, but I understand they have not accepted of their appointments; and I have not heard any thing of the Recommendations I forwarded to fill up the vacancies. Captain Taylor was supplied with his proportion of the Clothing and Recruiting Money. I have not heard from Captain Anderson of the State of Tennessee; as soon as Major Moore’s health will permit he will go out there.
          No Woollen Overalls came on for the sixth Regiment and the Weather is now cold.
          I have not heard of the appointment of a Surgeon for the Regiment; you will I have no doubt readily agree that such an appointment is absolutely necessary I beg leave therefore to repeat the name of Doctor Roger Cutlar, the Gentleman I mentioned to you in my Letter of the 30th. of August for Surgeon
          I have nominated Lieutenant Abner Paster to act as Quarter Master of the sixth Regiment until the pleasure of the President is known
          I cannot hear of any Person who is willing to accept of the appointment of Cadet that I would wish to recommend except Mr. Francis Blake near Wilmington I therefore take leave to recommend him, when all the Commissioned Officers are appointed I suppose a sufficient number of suitable Characters may be found
          Captains Hall, Williams, Nicholas, Smithwick and Moore have been the most successful in recruiting they have nearly expended their proportion of Money and Clothing.
          My first Letter to Major General Pinckney was dated the 4th. of August, but I have never received one from him
          I have the Honour to be With Great Respect Your Obedient Servant
          
            James Read
            Lt. Coll. Comdt.
            6th. Regt. of Infantry
          
        